DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed with the RCE have been fully considered but they are not persuasive. 
First, the Examiner notes that the amendment to claim 1 was taken directly from claims 6-7.  The Applicant has not addressed or rebutted the rejection of these claims.  The Applicant’s remarks only include comments regarding the art limitation analysis of claim 1.  
Either of the two Potucek housings (primary housing 82 or secondary housing 94) may be interpreted as the “swivel component”.  For example, primary housing 82 is attached at its inner diameter to the secondary housing 94.   Thus, Potucek anticipates the limitations of former claim 6.  Next, the primary housing 82 is attached at its outer diameter to the wall fitting (col. 6, lines 7-9; col. 8, lines 27-29).  Thus, Potucek anticipates the limitations of former claim 7.
As the Applicant has acknowledged, it is the “rotational freedom between the housings 82 and 94” that show how Potucek anticipates amended claim 1 (Remarks, page 4).
The Applicant states that “the claimed swivel component is a separate structure that is distinct from the claimed inductive coupling” (Remarks, page 4).   It is the Examiner’s position that the “inductive coupling” is separate from the “housing”.  The inductive coupling is the actual inductive element (fig 9c, item 88, fig 10c, item 98) that creates/receives the inductive coupling and transmits/receives the wireless power.  
The Applicants then state that the Potucek second housing “is received by the housing 82, but is not attached to the housing 82” (Remarks, page 5).  But the specification clearly states, “[s]uch attachment could be by way of a threaded connection, friction fit, adhesives, etc.” (par 51 of the publication, emphasis added).  The specification gives “attached” a broad meaning that is not limited to any one specific type and does not require physically interconnections.  Potucek disclose a “friction fit” and, therefore, anticipates the attachment limitations. 
The Examiner notes that the claim defines the “swivel component” by what it allows to swivel and where it is attached.  The claim does not define the swivel component by its structure (i.e. what it is).  The phrase “allowing said inductive coupling and said second power cable to swivel” is not sufficient to distinguish over Potucek’s housings.  The amended limitations (taken from claims 6-7) only broadly recite where the outer/inner diameters of the component are attached.  The claim does not explicitly define attached by excluding the “friction fit” that is disclosed by Potucek.  To overcome the art rejection, the Applicant may consider amending the claim to explicitly recite what the swivel component is.  
The art rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Potucek (US 2017/0073991) in view of Raymond (US 9,453,376).
With respect to claim 1, Potucek discloses in an inductive power coupling for powering a pool or spa component (fig 8-13, 17; par 40-47, 50), the inductive power coupling having a first inductive coupling (fig 9C, item 88) connected to a first power cable (76b) and a second inductive coupling (fig 10C, item 98) connected to a second power cable (92a) and inductively coupled to the first inductive coupling, the first inductive coupling inductively transferring electricity to the second inductive coupling, the improvement comprising: a swivel component (par 41-42, item 82) allowing said second inductive coupling and said second power cable to swivel with respect to said first inductive coupling, the swivel component is attached along an inner diameter of the swivel component to the second inductive coupling (see figs 9-10 and explanation below) and attached along an outer diameter to an inner wall of the wall fitting (see fig 17; col. 6, lines 7-9; col. 8, lines 27-29).  
Item 82 is a recessed housing that is sized to enable the plug housing 94 to fit inside.  Both housings (82 and 94) have a circular cross section.  This allows freedom of movement around the center axis.  This creates a swivel motion, thereby making the either/both housings “a swivel component”. 
The primary housing (82) is embedded int a pool wall (col. 6, lines 7-9) with a “friction fit” (col. 8, lines 27-29).  This anticipates the limitation that the primary housing is “attached” at its outer diameter to the wall fitting.  The secondary housing (94) is placed into the inner diameter of the primary housing 82).  This is a “friction fit” (the secondary housing doesn’t randomly fall out – the friction of the cylinder walls keeps it in place) that makes the primary housing “attached” at its inner diameter to the second inductive coupling.  The primary housing (82) is interpreted as separate from the “first inductive coupling” (inductive element 98).  Housings and inductors are clearly distinct components. 
As noted above, the specification defines “attached” as including “friction fit”. Thus, Potucek’s friction fitting components (94 in 82, 82 in the pool wall) anticipates the attachment of claim 1.  No comments have been provided to show otherwise. 
Potucek discloses the inductive components and swivel component are fitted into a recess in the side of a pool wall.  Potucek does not expressly disclose that these components are held in place with a retainer ring.  Arp discloses that it is known to contain components within a pool wall recess through a retainer ring (fig 1-2, item 15; col. 2-3).  Arp disclose a retainer ring configured to be removable secured (via threads 17) within an opening of a wall of a pool or spa (see fig 10) and including a surface facing a lateral face of a swivel component (eyeball fitting 20 is equivalent to Potucek’s swivel). 
When combined, Arp’s retainer ring will “retain[] the first and second (Potucek) couplings and the (Potucek) swivel component in position within the wall of the pool or spa. Arp discloses that the retainer ring includes threads (17) that secure the retainer ring to the wall recess (see fig 10).  This keeps the retainer ring in place, thereby holding the Potucek components within the recess.  Arp’s eyeball may also be interpreted as a swivel component. 
Potucek and Arp are analogous because they are from the same field of endeavor, namely pool wall fittings.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Potucek to include a retainer ring, as taught by Arp.  The motivation for doing so would have been to hold the interior components in place. Potucek discloses that only the first coupling (258a) has a friction fit.  This means that the other components (second, swivel) are loose within the recess and may fall out.  The skilled artisan would look to known ways to keep components within a pool wall recess. 
With respect to claim 2, Potucek discloses the first inductive coupling is positionable within the wall fitting (fig 17; par 50).  The first inductive coupling (258a) is within the wall (256) at a “fitting” (the opening for suction port 252).  
With respect to claim 3, Arp discloses the retainer ring (15) is engageable with the wall fitting (see fig 10).  When combined, Arp’s retainer ring will retain (Potucek’s) said first inductive coupling, said second inductive coupling, and said swivel component within the wall fitting.  
With respect to claim 4, Potucek discloses the wall fitting includes a rear shoulder (see fig 17) having an inner diameter that is less than an outer diameter of the first inductive coupling, the rear shoulder preventing the first inductive coupling from receding into a pipe or conduit.  Figure 17 shows that the first inductive housing (258a) has a larger diameter than the outer edges of the pipe (254; shown as darkened horizontal lines above/below the cavity that end where the first inductive coupling is placed.
With respect to claim 5, Potucek discloses the wall fitting includes an inner wall and the first inductive coupling is secured to the inner wall preventing the first inductive coupling from receding into a pipe or conduit (par 50, lines 14-16 and/or the “rear shoulder” of claim 4).  The Potucek retainer secures the first inductive coupling to the inner wall of the pipe.  The Potucek first inductive coupling is also prevented from receding into the pipe via the “shoulder” (254).
With respect to claim 8, Potucek discloses a friction fit (par 50, lines 14-16) formed between an outer wall of the first inductive coupling and an inner wall of the wall fitting.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate the friction fit of Potucek for the other components.  The motivation for doing so would have been to keep them in place.  
Alternatively, Arp’s eyeball (20) is interpreted as a swivel component.  This component is held in place with a friction fit (see fig 2).  The Arp retainer ring and housing (31) touch the sides of the eyeball (i.e. creating friction) to hold it in place.
With respect to claim 9, Arp discloses the retainer ring is threaded into the wall fitting (via threads 17; see figs 2 and 10).
With respect to claim 11, Potucek discloses said first inductive coupling and said second inductive coupling operate as step-up or a step-down transformer (par 48).
With respect to claim 13, Potucek discloses the first inductive component, the second inductive component, and the swivel component form part of a pool or spa power cable (see fig 17).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Potucek in view of Arp Renner (US 4,404,559).
Potucek and Arp both disclose a swivel component, but the references do not expressly disclose it comprises rings and ball bearings.  Renner (figure 1) discloses an inductive power coupling comprising a swivel component and comprising first and second rings (25, 35) and a plurality of ball bearings (23, 24) positioned between said first and second rings.  
Renner discloses ball bearings (23, 24).  The balls are held in place by “rings” (housings 25, 35).  The entire housing may be interpreted as the rings or the rings may be interpreted as just the concave portions of the housings that contain the ball bearings in place (these concave portions are not labeled in the figure).
Potucek and Renner are analogous because they are from the same field of endeavor, namely swiveling inductive couplings.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Potucek to include rings and ball bearings, as taught by Renner.  Alternatively, Arp and Renner are analogous because they are from the same field of endeavor, namely swiveling components.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Arp to include rings and ball bearings, as taught by Renner.  The motivation for both modifications would have been to enable rotation while reducing friction.  Ball bearings are commonly known to be used to enable rotation.  The ball bearings provide a consistent amount of friction to extend the life of the rotating system (avoiding grinding parts together or having components get stuck).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/